J-S58019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL ROBERT SIEMINKEWICZ                   :
                                               :
                       Appellant               :   No. 385 WDA 2019

       Appeal from the Judgment of Sentence Entered November 26, 2018
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0001831-2014


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED JANUARY 31, 2020

       Appellant, Paul Robert Sieminkewicz, appeals from the judgment of

sentence of six months’ probation, imposed after he was convicted of driving

under the influence of alcohol or controlled substance (DUI) - general

impairment, 75 Pa.C.S. § 3802(a)(1), and failing to properly use signals on

turning and starting, 75 Pa.C.S. § 3334(b).1 We affirm.

       The trial court summarized the procedural and factual background of

this case as follows:
       [Appellant] was charged with the following as a result of an
       incident that occurred on January 27, 2014:



____________________________________________


1 Appellant purports to appeal from the trial court’s February 25, 2019 order
denying his post-sentence motion. See Notice of Appeal, 3/5/2019. However,
“[a] direct appeal in a criminal proceeding lies from the judgment of
sentence.” Commonwealth v. Patterson, 940 A.2d 493, 497 (Pa. Super.
2007) (citation omitted). We have amended the caption accordingly.
J-S58019-19


           Count 1: Driving Under the Influence of Alcohol or
           Controlled Substance, in violation of 75 Pa.C.S.[] §
           3802(a)(1);

           Count 2: Driving Under the Influence of Alcohol or
           Controlled Substance, in violation of 75 Pa.C.S.[] § 3802(c);

           Count 3: Obscure Plates, in violation of 75 Pa.C.S.[] §
           1332(b)(3);

           Count 4: Stop Signs and Yield Signs, in violation of 75
           Pa.C.S.[] § 3323(a);

           Count 5: Turning Movements and Required Signals, in
           violation of 75 Pa.C.S.[] § 3334(b); and,

           Count 6: Careless Driving, in violation of 75 Pa.C.S.[] §
           3714(a).

        [Appellant] filed an [o]mnibus [p]re-[t]rial [m]otion to [s]uppress
        [e]vidence on September 30, 2014.              The [m]otion was
        subsequently withdrawn by [Appellant] at an [o]mnibus [p]re-
        [t]rial [m]otions [h]earing on December 8, 2014. [Appellant]
        thereafter requested that his case be continued several times. His
        case ultimately proceeded to a [n]on-[j]ury [t]rial that was held
        before this [c]ourt an October 9, 2018. At the beginning of
        [Appellant’s] [n]on-[j]ury [t]rial, the Commonwealth presented a
        [m]otion to [w]ithdraw [Appellant’s] charge at Count 2 due to a
        Birchfield[2] issue, which was granted. Upon consideration of the
        testimony presented at the [n]on-[j]ury [t]rial and after a review
        of an MVR[3] that was submitted into evidence by the
        Commonwealth, this [c]ourt found [Appellant] guilty at Counts 1
        and 5, and not guilty at all other [c]ounts.

        [Appellant] was sentenced on November 26, 2018. Specifically,
        at Count 1, [Appellant] was sentenced to six (6) months of
        probation and, at Count 5, [Appellant] was ordered to pay a
        $25.00 fine and costs. Additionally, [Appellant] was ordered to
        pay multiple fees, including a lab fee of $134.00 to the


____________________________________________


2   Birchfield v. North Dakota, 136 S. Ct. 2160 (2016).

3 MVR stands for mobile video recording, and is also known as a dash-cam
video.

                                           -2-
J-S58019-19


     Pennsylvania State Police Crime Lab. [Appellant] subsequently
     filed [p]ost-[s]entence [m]otions on December 6, 2018….

                                   FACTS

     On the night of January 27, 2014, Pennsylvania State Police
     Troopers Brian Sachs and Joseph Pitsak were patrolling in Ligonier
     Borough, Pennsylvania, in a marked police vehicle. Trooper Sachs
     described the weather conditions that night as wet and icy, with
     snow on the road. While on patrol, the [t]roopers observed
     [Appellant’s] vehicle fail to slow down or stop at a stop sign
     located at the intersection of West Main Street and South Fairfield
     Street. [Appellant’s] vehicle subsequently turned left onto West
     Main Street in front of their patrol vehicle. The [t]roopers
     attempted to run [Appellant’s] vehicle registration, but could not
     do so because it was covered with snow. They continued to follow
     [Appellant’s] vehicle and observed it turn right onto North Walnut
     Street without a signal.

     As a result of observing the three (3) aforementioned Motor
     Vehicle Code violations, the [t]roopers initiated a traffic stop of
     [Appellant’s] vehicle by activating the patrol vehicle’s emergency
     lights. [Appellant] continued on the road and pulled his vehicle
     into the driveway at his house. Trooper Sachs believed that
     [Appellant’s] vehicle struck, or came very close to striking, bushes
     that overhung the driveway. He testified that [Appellant] could
     have pulled his vehicle into the driveway “fairly easily” without
     hitting any bushes or hanging over the edge of it. Trooper Sachs
     subsequently exited his patrol vehicle and approached
     [Appellant’s] car. [Appellant] attempted to exit his vehicle, but
     Trooper Sachs instructed [Appellant] to remain inside of the
     vehicle and he complied. Trooper Sachs then asked [Appellant]
     where he was coming from. [Appellant] replied that he was
     driving from a bar in Ligonier Borough known as “Googly’s.”
     Trooper Sachs testified that [Appellant] exhibited signs of
     intoxication, including slurred speech, bloodshot glassy eyes, and
     the odor of alcohol on his person. Trooper Sachs did not recall if
     he asked [Appellant] for his driver’s license at that point. He
     asked [Appellant] if he had been drinking and he replied in the
     affirmative. Trooper Sachs then asked [Appellant] how much he
     had to drink and he stated, “probably too much.”

     At one point, Trooper Sachs asked [Appellant] to step outside of
     his vehicle. Trooper Sachs testified that [Appellant] stumbled
     towards him and Trooper Sachs placed his hands on [Appellant]


                                    -3-
J-S58019-19


     to prevent him from falling. Trooper Sachs could not recall if
     [Appellant] stepped on snow and he did not believe that
     [Appellant] slipped on ice or anything else.             He believed
     [Appellant’s] stumbling was caused by the amount of alcohol that
     he consumed. Trooper Sachs asked [Appellant] to submit to a
     HGN (horizontal gaze nystagmus) field sobriety test.2 Trooper
     Sachs attempted to perform the test, but [Appellant] was unable
     to follow … his instructions. Specifically, Trooper Sachs testified
     that he performed the “lack of smooth pursuit” test, which
     requires that an individual follow the tip of the [t]rooper’s pen with
     [his] eyes while it moves left and right.           The individual is
     instructed not to move [his] head during the test. Trooper Sachs
     testified that [Appellant] was unable to complete this test. He
     could not recall what [Appellant] specifically did to fail the test,
     but he believed that [Appellant] either followed the pen while
     turning his head or he did not follow the pen with his eyes.
     Trooper Sachs did not measure [Appellant’s] pupils.
        2Defense [c]ounsel objected to any testimony regarding the
        HGN test because it is not admissible in trial. His objection
        was overruled. The HGN test was never completed by
        Trooper Sachs. Additionally, the Commonwealth’s purpose
        for presenting Trooper Sachs’[s] testimony regarding the
        HGN test was to show that [Appellant] was unable to follow
        or comprehend Trooper Sachs’[s] instructions. Defense
        [c]ounsel also objected to the MVR that was presented by
        the Commonwealth to the extent that it showed the HGN
        test. This [c]ourt assured [d]efense [c]ounsel that the HGN
        test would not be considered.

     Trooper Sachs did not perform any additional field sobriety tests
     on [Appellant] because he did not believe that it was safe due to
     the icy weather conditions and the fact that [Appellant] was
     staggering. [Appellant] was placed under arrest for suspected
     DUI. Trooper Sachs did not believe that [Appellant] was capable
     of safely operating a motor vehicle based on his experience,
     [Appellant’s] statements that he had “too much to drink,”
     [Appellant’s] slurred speech, [Appellant’s] demeanor and inability
     to stay balanced, and his observation of [Appellant’s] commission
     of three (3) Motor Vehicle Code violations.        Trooper Sachs
     preserved an MVR of the incident, which was admitted into
     evidence as Commonwealth’s Exhibit 1 and played for the [c]ourt.
     The MVR began once Trooper Sachs activated his emergency
     lights, which occurred around the time that [Appellant’s] vehicle
     turned right onto Walnut Street. Additionally, a picture showing

                                     -4-
J-S58019-19


     [Appellant’s] driveway that was taken during the daytime was
     submitted into evidence by [d]efense [c]ounsel as Defense Exhibit
     A.

     [Appellant] testified that he was at the Wicked Googly at about
     1:20 a.m. on January 27, 2014. He noticed that the Chief of Police
     for Ligonier, John Berger (hereinafter “Chief Berger”), was also at
     the Wicked Googly and was drinking at the bar. [Appellant]
     claimed that he had an ongoing issue with Chief Berger since
     2012, when he attempted to have relations with [Appellant’s] now
     ex-wife. He testified that he would generally have “words” that
     were not nice with Chief Berger every time that they were both at
     the Wicked Googly. He did not have “words” with Chief Berger on
     January 27, 2014. [Appellant] also did not leave once he saw
     Chief Berger because he felt that he had a right to be at the
     Wicked Googly. [Appellant] consumed two (2) to three (3) beers
     and then left. About ten (10) minutes prior to [Appellant’s]
     leaving, he observed Chief B[e]rger on his cellular phone.
     [Appellant] testified that he drove on Fairfield Street and came to
     a stop prior to turning on Main Street. He believed that he did not
     have any problem operating his vehicle.

     [Appellant] was very involved in Ligonier politics. He testified
     that, once his divorce began with his ex-wife, Chief Berger and
     Ligonier Township fabricated several “things” against him, which
     were dismissed. [Appellant] claimed that Chief Berger wanted to
     have a relationship with his ex-wife and he wanted to prove that
     he could help her. [Appellant] believed that Chief Berger called
     Trooper Sachs on January 27, 2014, and Trooper Sachs was
     waiting for him. He testified, however, that he did not know
     Trooper Sachs prior to January 27, 2014. [Appellant] felt that
     Trooper Sachs may have showed … a little animosity or ill-will
     towards him during the incident. [Appellant] did not disagree that
     he smelled of alcohol that night. Additionally, he testified that he
     may have a lisp due to dental work, but his speech is “pretty good”
     if he tries to control it. [Appellant] also stated that he was wearing
     tennis shoes that night and it was extremely icy outside.
     [Appellant] testified that he had to touch the bushes that night
     with his vehicle because the bushes hung over his driveway. He
     removed the bushes after the incident because they were too
     large. [Appellant] testified that he normally wears glasses and he
     did not have his glasses on that night, so it was hard for him to
     focus when Trooper Sachs instructed him to follow his pen. He
     stated that he was also annoyed knowing “the reason [he] was
     being pulled over.” Additionally, [Appellant] believed that he

                                     -5-
J-S58019-19


      replied, “you think too much” when Trooper Sachs asked him how
      much he had to drink, rather than “too much.” He testified that
      he wanted to say “you think too much” because he knew he was
      being set up. He also stated that he may have sarcastically said
      “probably too much.”

Trial Court Opinion (TCO), 2/25/2019, at 1-5 (internal citations and footnote

omitted; formatting of list of counts slightly modified).

      The trial court denied Appellant’s timely post-sentence motion, which

included a weight-of-the-evidence claim, on February 25, 2019. On March 5,

2019, Appellant filed a timely notice of appeal. The trial court did not order

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal, and he did not do so. The trial court subsequently issued its

Rule 1925(a) opinion, in which it stated that the reasons for its decision appear

in its February 25, 2019 opinion denying Appellant’s post-sentence motion.

      Presently, Appellant raises three issues for our review:
      1. Whether the evidence presented at the non-jury trial was
      insufficient to sustain the verdict of guilty of DUI.

      2. Whether the verdict was against the weight of the evidence.

      3. Whether the order of restitution relating to a blood draw and
      analysis was illegal where such blood draw was unconstitutional
      pursuant to Birchfield….

Appellant’s Brief at 4.

      In Appellant’s first issue, he argues that the evidence was insufficient to

convict him of DUI-general impairment. Id. at 9. Appellant states that “[t]he

evidence offered by the Commonwealth belies any assertion that he was not

able to safely operate a motor vehicle. To the contrary, the MVR — which is

the best evidence in the case — showed that he most certainly was capable


                                      -6-
J-S58019-19



of operating a motor vehicle safely, as he did just that.” Id. at 9-10 (emphasis

in original). He asserts that, “[t]he MVR and the testimony of Trooper Sachs

showed that while [Appellant] was driving his vehicle down Main Street in

Ligonier, and then into his driveway on Walnut Street, that he did not weave,

did not cross the center line, did not strike any other vehicles, nor did he speed

or drive too slowly.”   Id. at 10 (citation omitted).     Further, he says that

Trooper Sachs’s testimony about Appellant’s stumbling after exiting his car

does not align with the footage actually shown in the video. Id. Thus, he

claims that the Commonwealth “failed to establish the ‘incapable of safe

driving’ element” of the offense. Id.

      We apply the following standard of review:
      A challenge to the sufficiency of the evidence is a question of law,
      subject to plenary review. When reviewing a sufficiency of the
      evidence claim, the appellate court must review all of the evidence
      and all reasonable inferences drawn therefrom in the light most
      favorable to the Commonwealth, as the verdict winner. Evidence
      will be deemed to support the verdict when it establishes each
      element of the crime charged and the commission thereof by the
      accused, beyond a reasonable doubt. The Commonwealth need
      not preclude every possibility of innocence or establish the
      defendant’s guilt to a mathematical certainty. Finally, the trier of
      fact while passing upon the credibility of witnesses and the weight
      of the evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Teems, 74 A.3d 142, 144-45 (Pa. Super. 2013) (citation

omitted).

      The relevant statute provides:
      An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle after imbibing a sufficient
      amount of alcohol such that the individual is rendered incapable


                                       -7-
J-S58019-19


     of safely driving, operating or being in actual physical control of
     the movement of the vehicle.

75 Pa.C.S. § 3802(a)(1).

     This Court has acknowledged:
     Section 3802(a)(1) … is a general provision and provides no
     specific restraint upon the Commonwealth in the manner in which
     it may prove that an accused operated a vehicle under the
     influence of alcohol to a degree which rendered him incapable of
     safe driving…. The types of evidence that the Commonwealth may
     proffer in a subsection 3802(a)(1) prosecution include but are not
     limited to, the following: the offender’s actions and behavior,
     including manner of driving and ability to pass field sobriety tests;
     demeanor, including toward the investigating officer; physical
     appearance, particularly bloodshot eyes and other physical signs
     of intoxication; odor of alcohol, and slurred speech. Blood alcohol
     level may be added to this list, although it is not necessary and
     the two hour time limit for measuring blood alcohol level does not
     apply. Blood alcohol level is admissible in a subsection 3801(a)(1)
     case only insofar as it is relevant to and probative of the accused’s
     ability to drive safely at the time he or she was driving. The weight
     to be assigned these various types of evidence presents a question
     for the fact-finder, who may rely on his or her experience,
     common sense, and/or expert testimony. Regardless of the type
     of evidence that the Commonwealth proffers to support its case,
     the focus of subsection 3802(a)(1) remains on the inability of the
     individual to drive safely due to consumption of alcohol-not on a
     particular blood alcohol level.

Teems, 74 A.3d at 145 (citation omitted).

     Here, the trial court explained why it deemed the evidence sufficient to

sustain Appellant’s conviction for DUI-general impairment, as follows:
     Viewing all of the evidence in the light most favorable to the
     Commonwealth, as the verdict winner, this [c]ourt finds that
     sufficient evidence was presented at [Appellant’s] [n]on-[j]ury
     [t]rial to find each element of the charge at Count 1 beyond a
     reasonable doubt. It was undisputed that [Appellant] was the
     operator of the motor vehicle that was pulled over by Trooper
     Sachs on January 27, 2014. Additionally, sufficient evidence was
     presented at the [n]on-[j]ury [t]rial to show that [Appellant] was
     under the influence of alcohol to such a degree as to render him

                                     -8-
J-S58019-19


      incapable of safe driving. This [c]ourt was free to believe all, part,
      or none of the evidence and finds the testimony of Trooper Sachs
      to be credible. Trooper Sachs observed [Appellant] commit three
      (3) Motor Vehicle [C]ode violations on January 27, 2014.
      Specifically, he testified that [Appellant] failed to stop his vehicle
      at a stop sign, his license plate was obstructed by snow, and he
      made a right turn with his vehicle without a proper signal. When
      Trooper Sachs initiated a traffic stop of [Appellant’s] vehicle, he
      saw it pull into a driveway and strike, or come close to striking,
      bushes that overhung the driveway. In his opinion, [Appellant]
      had the ability to pull into his driveway “fairly easily” without
      hitting any bushes. Additionally, Trooper Sachs asked [Appellant]
      where he was coming from and he replied that he was coming
      from a bar in Ligonier known as “Googly’s.” Trooper Sachs
      testified that [Appellant] had slurred speech and bloodshot glassy
      eyes, and he smelled of alcohol. He also asked [Appellant] about
      how much he had to drink and [Appellant] replied, “probably too
      much.” Trooper Sachs asked [Appellant] to exit his vehicle and
      he stumbled forward, so Trooper Sachs placed his hands on
      [Appellant] to prevent him from falling. Trooper Sachs believed
      that [Appellant] stumbled due to the amount of alcohol that he
      consumed and not due to ice or anything else. Trooper Sachs was
      unable to perform field sobriety tests on [Appellant] because
      [Appellant] was unable to follow his instructions. He did not
      perform any additional field sobriety tests on [Appellant] due to
      the icy weather conditions and the fact that [Appellant] was
      staggering. He ultimately did not feel that [Appellant] was
      capable of safely operating a motor vehicle. This [c]ourt reviewed
      the MVR that was submitted into evidence by the Commonwealth
      multiple times and agreed with Trooper Sachs’[s] determination.
      Overall, sufficient evidence was presented for the [c]ourt to find
      [Appellant] guilty at Count I.

TCO at 7-8 (internal citations omitted).

      We agree with the trial court. Although Appellant may not have weaved,

sped, or struck any other vehicles, he committed three other Motor Vehicle

Code violations, including failing to stop at a stop sign. Moreover, the other

circumstantial evidence outlined by the trial court supra, such as Appellant’s

appearance, failure to follow instructions, admission that he had drank too


                                      -9-
J-S58019-19



much, and stumbling, supports that Appellant was incapable of safely driving.4

Accordingly, we reject his sufficiency claim.

       In Appellant’s second issue, he argues that, “[i]n the alternative, even

if the evidence were legally sufficient to support the DUI conviction, the verdict

was still against the weight of the evidence.”     Appellant’s Brief at 11. He

incorporates his sufficiency argument and maintains that “the MVR evidence

was the best evidence of what happened during the traffic stop leading [to]

the DUI charge. This video evidence flatly contradicted the police officer’s

testimony relating to what happened.” Id. at 11-12.

       We apply the following standard of review to weight claims:
       As a general rule, the weight of the evidence is exclusively for the
       fact finder who is free to believe all, part or none of the evidence
       and to determine the credibility of the witnesses. We cannot
       substitute our judgment for that of the finder of fact. We may
       only reverse the lower court’s verdict if it is so contrary to the
       evidence as to shock one’s sense of justice. Moreover, where the
       trial court has ruled on the weight claim below, our role is not to
       consider the underlying question of whether the verdict is against
       the weight of the evidence. Rather, appellate review is limited to
       whether the trial court palpably abused its discretion.

Commonwealth v. Castelhun, 889 A.2d 1228, 1234 (Pa. Super. 2005)

(internal citations and quotation marks omitted).




____________________________________________


4 We address Appellant’s argument that Trooper Sachs’s testimony contradicts
the MVR footage, specifically his stumbling, in our analysis of Appellant’s
weight claim. See Commonwealth v. Gibbs, 981 A.2d 274, 281-82 (Pa.
Super. 2009) (explaining that a review of the sufficiency of the evidence does
not encompass an assessment of the credibility of testimony, as such claims
implicate the weight of the evidence) (citations omitted).

                                          - 10 -
J-S58019-19



      We conclude that the trial court did not abuse its discretion. We have

viewed the video and do not agree with Appellant that it contradicts the

testimony of Trooper Sachs that Appellant stumbled. Accordingly, we reject

Appellant’s weight claim.

      In Appellant’s final issue, he contends that “the order of restitution

relating to a blood draw and analysis was illegal where such blood draw was

unconstitutional pursuant to Birchfield….” Appellant’s Brief at 4. Specifically,

he explains that he “was subjected to a warrantless blood draw, and his blood

was submitted for analysis.    Following the filing of the within charges, the

United States Supreme Court decided Birchfield…, which held that

warrantless blood draws are unconstitutional.” Id. at 12. Consequently, he

says that, “[f]ollowing the Birchfield decision, the Commonwealth agreed

that it could not use the blood draw evidence and withdrew the DUI count

based upon blood alcohol level.” Id. Nevertheless, Appellant avers that “the

Commonwealth sought restitution for the blood analysis, and the court below

erroneously awarded such restitution.” Id. He asserts that “[t]his would be

analogous to a defendant having two theft charges, then having one

withdrawn, but still having to pay restitution for the withdrawn count. … Why

should restitution be awarded to analyze illegally obtained evidence?” Id. at

12-13.

      In opposition to Appellant’s claim that the $134.00 lab fee was illegal

due to Birchfield, the Commonwealth “submits that this issue should be

analyzed by examining the discretionary aspects of sentencing, rather than as

                                     - 11 -
J-S58019-19



a constitutional claim.” Commonwealth’s Brief at 19. It explains that “the

trial court imposed the lab fees upon [A]ppellant as part of sentencing. …

[O]rdering [A]ppellant to pay lab fees was within the trial court’s discretion in

fashioning an appropriate sentence for [A]ppellant and the Commonwealth.”

Id.     Further, the Commonwealth observes that “[t]he blood draw and

subsequent analysis were performed two years prior to the Supreme Court’s

decision in Birchfield.         The trial court, in imposing a sentence upon

[A]ppellant, determined that the police department should not be left to suffer

financial loss when they otherwise conducted a good faith, lawful investigation

of [A]ppellant in accordance with existing case[]law and police procedure.”

Id. at 20; see also TCO at 9 (“At the time of the arrest, the police officers

were conducting a proper DUI investigation in good faith.             The police

department, therefore, suffered the financial loss associated with said testing.

Therefore, the restitution awarded in this case was not illegal.”).

        At the outset, we disagree with Appellant’s and the trial court’s

classification of the lab fees as restitution. Restitution is meant “to provide

the victim with the fullest compensation for the loss.”           18 Pa.C.S. §

1106(c)(1)(i).      Lab fees, in contrast, constitute a cost related to the

prosecution of a criminal case. See 42 Pa.C.S. § 1725.3.5 Appellant makes
____________________________________________


5   This statute provides, in relevant part, that:
        A person who is … convicted of a crime as defined in … 75 Pa.C.S.
        § … 3802 (relating to driving under influence of alcohol or
        controlled substance) … shall, in addition to any fines, penalties



                                          - 12 -
J-S58019-19



no mention of this statute in his brief, nor does he discuss how it should be

interpreted in light of the circumstances of his case. Further, Appellant does

not convince us in his underdeveloped argument that this claim even

implicates the legality of his sentence, let alone that his sentence is illegal.

Instead, his argument on this issue constitutes approximately a single page

of his brief, includes no examination of relevant authority, and lacks

meaningful legal analysis. We decline to conduct this research and analysis

for him. Accordingly, no relief is due. See Gibbs, 981 A.2d at 284 (“[The

a]ppellant’s challenge to the legality of his sentence is underdeveloped. It is

[the a]ppellant’s obligation to sufficiently develop arguments in his brief by

applying the relevant law to the facts of the case, persuade this Court that

there were errors below, and convince us relief is due because of those errors.

If an appellant does not do so, we may find the argument waived.”).

       Judgment of sentence affirmed.




____________________________________________


       or costs, in every case where laboratory services were required to
       prosecute the crime or violation, be sentenced to pay a criminal
       laboratory or paramedic user fee which shall include, but not be
       limited to, the cost of sending a laboratory technician or
       paramedic to court proceedings.

See 42 Pa.C.S. § 1725.3(a).


                                          - 13 -
J-S58019-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2020




                          - 14 -